Hyman, C. J.
Plaintiff sued defendant to recover the sum of $1,400 with interest,- the price paid for the purchase of an unsound slave.
Defendant answered by general denial, but admitted the sale of the slave to plaintiff.
The District Judge rendered judgment in favor of plaintiff for.amount claimed, with interest.
Defendant has appealed.
Defendant, in the lower court, objected to the admission of the testimony of George W. West, proving the contents of a written instrument.
The ground of the objection was that the loss of the instrument -was not sufficiently proved.
There is positive evidence that the instrument of writing was destroyed. The evidence was properly admitted.
There is no reason to reverse the judgment of the lower court.
It is affirmed, with costs.
Howedd, J. recused.
Jones, J, absent.